             Case 1:20-cv-02405-EGS Document 43-3 Filed 10/29/20 Page 1 of 7



                                                                                             Processing
                                                                                             Score: Outbound
                                                  Processing Score:   Processing Score:      Non-Ballot
Date         Area            District             Inbound Ballot      Outbound Ballot        Election Mail
10/24/2020   Nation                                            94.73%               94.09%            95.93%
10/26/2020   Nation                                            93.39%               95.27%            57.40%
10/27/2020   Nation                                            94.87%               91.30%            29.88%
10/28/2020   Nation                                            97.13%               97.60%            63.58%

10/24/2020   Capital Metro                                    88.74%               51.90%            75.43%
10/24/2020   Eastern                                          91.41%               98.33%            75.26%
10/24/2020   Great Lakes                                      88.53%               71.33%            94.34%
10/24/2020   Northeast                                        95.16%               99.10%            95.87%
10/24/2020   Pacific                                          98.28%               96.07%            99.87%
10/24/2020   Southern                                         93.73%               57.74%            95.50%
10/24/2020   Western                                          95.02%               77.88%            98.85%
10/26/2020   Capital Metro                                    89.53%               85.08%            54.78%
10/26/2020   Eastern                                          90.73%               98.45%            12.40%
10/26/2020   Great Lakes                                      88.42%               77.59%            97.71%
10/26/2020   Northeast                                        95.82%               97.45%            51.84%
10/26/2020   Pacific                                          97.23%               93.95%            95.90%
10/26/2020   Southern                                         90.70%               68.18%            84.80%
10/26/2020   Western                                          93.37%               79.96%            97.65%
10/27/2020   Capital Metro                                    75.94%               66.41%            47.67%
10/27/2020   Eastern                                          92.41%               91.43%             2.64%
10/27/2020   Great Lakes                                      80.06%               37.12%            31.74%
10/27/2020   Northeast                                        95.14%               99.90%            60.58%
10/27/2020   Pacific                                          98.83%               82.31%            85.82%
10/27/2020   Southern                                         93.23%               86.38%            18.44%
10/27/2020   Western                                          95.84%               38.58%            52.58%
10/28/2020   Capital Metro                                    94.91%               16.05%            71.85%
10/28/2020   Eastern                                          95.62%               97.53%             3.27%
10/28/2020   Great Lakes                                      94.52%               26.15%            95.79%
10/28/2020   Northeast                                        97.37%               99.26%            17.76%
10/28/2020   Pacific                                          99.08%               94.36%            32.58%
10/28/2020   Southern                                         95.57%               87.71%            85.87%
10/28/2020   Western                                          97.20%               85.11%            26.90%

10/24/2020   Capital Metro   Atlanta                          84.88%                1.78%            25.59%
10/24/2020   Capital Metro   Baltimore                        84.22%               96.87%            71.03%
10/24/2020   Capital Metro   Capital                          92.97%               49.43%            90.95%
10/24/2020   Capital Metro   Greater S Carolina               92.20%               36.84%            13.17%
10/24/2020   Capital Metro   Greensboro                       83.62%               97.15%            89.59%
10/24/2020   Capital Metro   Mid-Carolinas                    90.57%               91.19%            62.34%
10/24/2020   Capital Metro   Norther Virginia                 91.57%               44.44%            95.05%
10/24/2020   Capital Metro   Richmond                         92.45%               84.75%            92.36%
             Case 1:20-cv-02405-EGS Document 43-3 Filed 10/29/20 Page 2 of 7


10/24/2020   Eastern       Appalachian            59.15%           68.57%      68.22%
10/24/2020   Eastern       Central Pennsylvania   78.59%            1.35%       0.78%
10/24/2020   Eastern       Kentuckiana            38.20%           61.11%      99.89%
10/24/2020   Eastern       Norther Ohio           91.85%            4.88%      71.21%
10/24/2020   Eastern       Ohio Valley            95.08%           95.02%      89.47%
10/24/2020   Eastern       Philadelphia           91.57%           40.30%       4.75%
10/24/2020   Eastern       South Jersey           95.55%           99.97%      47.00%
10/24/2020   Eastern       Tennessee              88.85%           39.37%      12.64%
10/24/2020   Eastern       Western New York       96.20%           57.14%      23.81%
10/24/2020   Eastern       Western                98.08%           98.08%      36.03%
10/24/2020   Great Lakes   Central Illinois       89.84%            2.75%      99.08%
10/24/2020   Great Lakes   Chicago                90.70%           81.36%      10.16%
10/24/2020   Great Lakes   Detroit                73.96%           80.20%       0.11%
10/24/2020   Great Lakes   Gateway                93.46%           83.84%      99.99%
10/24/2020   Great Lakes   Greater Indiana        72.98%           78.40%      96.35%
10/24/2020   Great Lakes   Greater Michigan       91.67%           83.56%      97.32%
10/24/2020   Great Lakes   Lakeland               81.91%           26.85%      98.61%
10/24/2020   Northeast     Albany                 95.20%           66.67%      78.85%
10/24/2020   Northeast     Caribbean              99.62%          100.00%      80.00%
10/24/2020   Northeast     Connecticut Valley     95.56%           98.86%      78.90%
10/24/2020   Northeast     Greater Boston         96.03%           87.07%      99.45%
10/24/2020   Northeast     Long Island            96.62%           83.33%      92.47%
10/24/2020   Northeast     New York               91.19%           90.91%      37.78%
10/24/2020   Northeast     Northern New           76.86%           81.82%      98.93%
10/24/2020   Northeast     Northern New Jersey    96.50%           99.59%      99.84%
10/24/2020   Northeast     Triboro                83.10%           72.60%      11.38%
10/24/2020   Northeast     Westchester            92.77%           81.25%      94.03%
10/24/2020   Pacific       Bay-Valley             98.43%           21.43%      90.67%
10/24/2020   Pacific       Honolulu               97.19%           32.31%      62.24%
10/24/2020   Pacific       Los Angeles            98.59%           80.00%      99.89%
10/24/2020   Pacific       Sacramento             96.75%           81.36%      97.46%
10/24/2020   Pacific       San Diego              98.84%           99.70%      98.32%
10/24/2020   Pacific       San Francisco          98.32%           45.65%      98.14%
10/24/2020   Pacific       Santa Ana              99.02%           96.61%      99.97%
10/24/2020   Pacific       Sierra Coastal         98.49%           99.30%      99.99%
10/24/2020   Southern      Alabama                66.61%           33.93%      53.33%
10/24/2020   Southern      Arkansas               91.54%           45.16%      69.23%
10/24/2020   Southern      Dallas                 94.63%           69.57%      35.96%
10/24/2020   Southern      Ft. Worth              90.06%           97.39%      30.89%
10/24/2020   Southern      Gulf Atlantic          90.83%            3.62%      99.10%
10/24/2020   Southern      Houston                84.68%           19.05%       5.59%
10/24/2020   Southern      Louisiana              78.08%           34.62%       7.99%
10/24/2020   Southern      Mississippi            85.53%           36.84%       9.81%
10/24/2020   Southern      Oklahoma               76.13%           70.00%      99.94%
10/24/2020   Southern      Rio Grande             91.21%           55.56%      99.56%
10/24/2020   Southern      South Florida          92.92%           23.19%      52.08%
10/24/2020   Southern      Suncoast               96.62%           60.76%      85.80%
             Case 1:20-cv-02405-EGS Document 43-3 Filed 10/29/20 Page 3 of 7


10/24/2020   Western         Alaska                 79.64%         36.00%      65.00%
10/24/2020   Western         Arizona                97.56%         78.84%      99.86%
10/24/2020   Western         Central Plains         96.73%         68.57%      99.99%
10/24/2020   Western         Colorado/Wyoming       71.35%         63.47%      91.95%
10/24/2020   Western         Dakotas                96.24%         29.63%      99.74%
10/24/2020   Western         Hawkeye                95.23%         47.73%      99.46%
10/24/2020   Western         Mid-Americas           93.77%         69.09%      99.99%
10/24/2020   Western         Nevada Sierra          97.85%         67.65%      99.79%
10/24/2020   Western         Northland              97.31%         16.55%      96.62%
10/24/2020   Western         Portland               92.49%         12.70%      61.36%
10/24/2020   Western         Salt Lake City         98.78%         96.24%      94.84%
10/24/2020   Western         Seattle                97.75%          6.17%      33.07%
10/26/2020   Capital Metro   Atlanta                89.48%          1.77%      42.49%
10/26/2020   Capital Metro   Baltimore              91.26%         90.68%      36.52%
10/26/2020   Capital Metro   Capital                93.16%         99.72%      91.44%
10/26/2020   Capital Metro   Greater S Carolina     87.30%         58.96%      84.44%
10/26/2020   Capital Metro   Greensboro             82.79%         97.39%      75.82%
10/26/2020   Capital Metro   Mid-Carolinas          86.19%         97.35%      35.07%
10/26/2020   Capital Metro   Norther Virginia       93.47%         86.58%      78.40%
10/26/2020   Capital Metro   Richmond               91.16%         35.25%      96.86%
10/26/2020   Eastern         Appalachian            74.96%         67.24%      96.74%
10/26/2020   Eastern         Central Pennsylvania   78.81%          8.02%       1.70%
10/26/2020   Eastern         Kentuckiana            65.38%         78.67%      99.76%
10/26/2020   Eastern         Norther Ohio           92.64%         35.93%      40.36%
10/26/2020   Eastern         Ohio Valley            94.80%         22.40%      52.94%
10/26/2020   Eastern         Philadelphia           93.03%         95.06%       0.08%
10/26/2020   Eastern         South Jersey           90.91%         99.96%       3.30%
10/26/2020   Eastern         Tennessee              92.82%         79.59%      96.88%
10/26/2020   Eastern         Western New York       96.60%        100.00%      84.91%
10/26/2020   Eastern         Western                97.26%         25.38%      83.74%
10/26/2020   Great Lakes     Central Illinois       94.35%         78.03%      99.79%
10/26/2020   Great Lakes     Chicago                87.65%         77.86%      78.86%
10/26/2020   Great Lakes     Detroit                73.94%         57.14%      26.00%
10/26/2020   Great Lakes     Gateway                93.16%         98.77%      99.90%
10/26/2020   Great Lakes     Greater Indiana        79.93%         92.45%      94.76%
10/26/2020   Great Lakes     Greater Michigan       87.32%          7.43%      99.88%
10/26/2020   Great Lakes     Lakeland               87.48%         13.23%      90.78%
10/26/2020   Northeast       Albany                 96.31%         93.66%      68.56%
10/26/2020   Northeast       Caribbean              98.59%         32.26%      98.05%
10/26/2020   Northeast       Connecticut Valley     94.79%         98.10%      76.35%
10/26/2020   Northeast       Greater Boston         96.96%         88.15%      80.42%
10/26/2020   Northeast       Long Island            96.02%         90.70%      78.47%
10/26/2020   Northeast       New York               96.48%         94.10%      34.43%
10/26/2020   Northeast       Northern New           84.46%         91.49%      94.37%
10/26/2020   Northeast       Northern New Jersey    96.75%         97.47%      12.32%
10/26/2020   Northeast       Triboro                89.11%         93.67%      16.72%
10/26/2020   Northeast       Westchester            94.52%         97.14%      81.48%
             Case 1:20-cv-02405-EGS Document 43-3 Filed 10/29/20 Page 4 of 7


10/26/2020   Pacific         Bay-Valley             96.84%         44.59%      98.00%
10/26/2020   Pacific         Honolulu               94.73%         63.16%      99.49%
10/26/2020   Pacific         Los Angeles            96.37%         73.94%      92.18%
10/26/2020   Pacific         Sacramento             97.06%         95.41%      82.25%
10/26/2020   Pacific         San Diego              98.07%         84.86%      99.35%
10/26/2020   Pacific         San Francisco          97.76%         80.00%      99.55%
10/26/2020   Pacific         Santa Ana              97.65%         98.80%      99.34%
10/26/2020   Pacific         Sierra Coastal         97.96%         86.90%      94.84%
10/26/2020   Southern        Alabama                74.30%         60.90%      85.50%
10/26/2020   Southern        Arkansas               91.98%         87.50%      98.30%
10/26/2020   Southern        Dallas                 91.98%         84.76%      86.10%
10/26/2020   Southern        Ft. Worth              88.60%         14.71%      47.88%
10/26/2020   Southern        Gulf Atlantic          85.89%         10.52%      28.04%
10/26/2020   Southern        Houston                90.25%         84.62%      97.38%
10/26/2020   Southern        Louisiana              74.23%         55.77%      98.37%
10/26/2020   Southern        Mississippi            74.09%         65.91%      82.08%
10/26/2020   Southern        Oklahoma               78.92%         90.00%      99.73%
10/26/2020   Southern        Rio Grande             87.62%         85.47%      93.09%
10/26/2020   Southern        South Florida          90.40%         81.01%      87.16%
10/26/2020   Southern        Suncoast               94.38%         72.20%      92.83%
10/26/2020   Western         Alaska                 82.86%         68.42%      94.53%
10/26/2020   Western         Arizona                97.90%         83.30%      92.30%
10/26/2020   Western         Central Plains         90.85%         28.80%      99.70%
10/26/2020   Western         Colorado/Wyoming       62.58%         47.11%      69.14%
10/26/2020   Western         Dakotas                94.99%         58.46%      93.60%
10/26/2020   Western         Hawkeye                97.56%         81.97%      99.84%
10/26/2020   Western         Mid-Americas           86.70%         83.19%      99.88%
10/26/2020   Western         Nevada Sierra          87.17%         64.12%      98.69%
10/26/2020   Western         Northland              92.28%         85.71%      97.59%
10/26/2020   Western         Portland               97.24%         59.02%      62.43%
10/26/2020   Western         Salt Lake City         97.83%         88.35%      94.66%
10/26/2020   Western         Seattle                96.25%         12.39%      97.22%
10/27/2020   Capital Metro   Atlanta                44.25%          0.87%      27.67%
10/27/2020   Capital Metro   Baltimore              85.55%         67.95%       4.01%
10/27/2020   Capital Metro   Capital                89.27%         99.93%      22.52%
10/27/2020   Capital Metro   Greater S Carolina     80.71%         69.51%      26.20%
10/27/2020   Capital Metro   Greensboro             77.20%         98.27%      48.38%
10/27/2020   Capital Metro   Mid-Carolinas          72.16%         89.73%      75.32%
10/27/2020   Capital Metro   Norther Virginia       66.01%         75.47%      83.28%
10/27/2020   Capital Metro   Richmond               84.37%         86.39%      89.73%
10/27/2020   Eastern         Appalachian            51.84%         48.86%      31.08%
10/27/2020   Eastern         Central Pennsylvania   60.72%         27.41%       3.03%
10/27/2020   Eastern         Kentuckiana            62.72%         26.98%      86.38%
10/27/2020   Eastern         Norther Ohio           91.37%         63.31%       0.38%
10/27/2020   Eastern         Ohio Valley            94.94%         51.92%      25.82%
10/27/2020   Eastern         Philadelphia           96.21%         87.07%       0.03%
10/27/2020   Eastern         South Jersey           96.70%         99.72%       0.14%
             Case 1:20-cv-02405-EGS Document 43-3 Filed 10/29/20 Page 5 of 7


10/27/2020   Eastern       Tennessee              92.33%           84.27%      72.07%
10/27/2020   Eastern       Western New York       98.22%           95.65%      68.75%
10/27/2020   Eastern       Western                97.27%           96.42%      95.29%
10/27/2020   Great Lakes   Central Illinois       85.65%           14.41%      97.94%
10/27/2020   Great Lakes   Chicago                90.22%           83.33%      55.46%
10/27/2020   Great Lakes   Detroit                56.92%           57.89%       4.62%
10/27/2020   Great Lakes   Gateway                82.25%           85.64%      24.45%
10/27/2020   Great Lakes   Greater Indiana        52.36%           72.03%       7.91%
10/27/2020   Great Lakes   Greater Michigan       58.79%            3.41%       0.14%
10/27/2020   Great Lakes   Lakeland               60.52%           88.51%       6.57%
10/27/2020   Northeast     Albany                 83.68%           80.95%      14.20%
10/27/2020   Northeast     Caribbean              99.57%           31.43%      75.00%
10/27/2020   Northeast     Connecticut Valley     77.94%           69.39%      47.94%
10/27/2020   Northeast     Greater Boston         93.96%           90.99%      91.96%
10/27/2020   Northeast     Long Island            97.17%           87.50%      10.36%
10/27/2020   Northeast     New York               95.12%           72.16%      97.98%
10/27/2020   Northeast     Northern New           67.12%           87.50%       4.12%
10/27/2020   Northeast     Northern New Jersey    97.51%           99.94%       3.41%
10/27/2020   Northeast     Triboro                95.54%           51.39%      86.88%
10/27/2020   Northeast     Westchester            73.20%           72.22%      84.30%
10/27/2020   Pacific       Bay-Valley             99.09%           61.43%      94.23%
10/27/2020   Pacific       Honolulu               96.44%           93.94%      94.34%
10/27/2020   Pacific       Los Angeles            99.22%           20.13%      66.95%
10/27/2020   Pacific       Sacramento             97.93%           47.62%      35.31%
10/27/2020   Pacific       San Diego              99.12%           18.79%      98.16%
10/27/2020   Pacific       San Francisco          99.27%           81.36%      90.75%
10/27/2020   Pacific       Santa Ana              99.14%           85.04%      74.68%
10/27/2020   Pacific       Sierra Coastal         98.73%           97.43%      92.85%
10/27/2020   Southern      Alabama                62.64%           65.96%       6.58%
10/27/2020   Southern      Arkansas               72.59%           90.48%       8.39%
10/27/2020   Southern      Dallas                 87.58%           88.00%       7.72%
10/27/2020   Southern      Ft. Worth              78.10%           53.93%       5.44%
10/27/2020   Southern      Gulf Atlantic          85.64%           24.46%       8.23%
10/27/2020   Southern      Houston                79.28%           84.62%      28.04%
10/27/2020   Southern      Louisiana              72.29%           90.74%      19.12%
10/27/2020   Southern      Mississippi            85.79%          100.00%       6.57%
10/27/2020   Southern      Oklahoma               77.86%           59.76%      70.05%
10/27/2020   Southern      Rio Grande             86.49%           70.80%       6.96%
10/27/2020   Southern      South Florida          94.71%           68.00%      53.69%
10/27/2020   Southern      Suncoast               97.18%           91.04%      11.36%
10/27/2020   Western       Alaska                 83.23%           64.29%      49.45%
10/27/2020   Western       Arizona                98.36%           38.15%      36.05%
10/27/2020   Western       Central Plains         95.70%           75.56%      89.16%
10/27/2020   Western       Colorado/Wyoming       79.47%            3.97%       4.21%
10/27/2020   Western       Dakotas                92.80%           39.74%       5.61%
10/27/2020   Western       Hawkeye                97.69%           90.32%       0.02%
10/27/2020   Western       Mid-Americas           95.16%           80.28%       0.10%
             Case 1:20-cv-02405-EGS Document 43-3 Filed 10/29/20 Page 6 of 7


10/27/2020   Western         Nevada Sierra          97.71%         28.31%      52.63%
10/27/2020   Western         Northland              95.60%         87.66%      82.28%
10/27/2020   Western         Portland               97.79%         13.17%      43.29%
10/27/2020   Western         Salt Lake City         89.14%         43.82%      49.11%
10/27/2020   Western         Seattle                98.09%         12.45%      28.33%
10/28/2020   Capital Metro   Atlanta                95.92%          4.30%      16.60%
10/28/2020   Capital Metro   Baltimore              95.44%          0.60%       2.39%
10/28/2020   Capital Metro   Capital                96.75%         14.97%      60.14%
10/28/2020   Capital Metro   Greater S Carolina     93.82%         23.13%       9.24%
10/28/2020   Capital Metro   Greensboro             91.87%         71.88%      96.55%
10/28/2020   Capital Metro   Mid-Carolinas          90.95%         60.28%      13.28%
10/28/2020   Capital Metro   Norther Virginia       97.50%         57.14%      26.98%
10/28/2020   Capital Metro   Richmond               97.28%         23.53%       6.35%
10/28/2020   Eastern         Appalachian            90.24%         36.11%      18.64%
10/28/2020   Eastern         Central Pennsylvania   87.08%         35.54%      75.56%
10/28/2020   Eastern         Kentuckiana            75.14%         81.48%       9.79%
10/28/2020   Eastern         Norther Ohio           97.55%         58.40%       2.29%
10/28/2020   Eastern         Ohio Valley            97.95%         42.95%      62.59%
10/28/2020   Eastern         Philadelphia           96.77%         66.47%       0.02%
10/28/2020   Eastern         South Jersey           97.50%         98.47%       0.03%
10/28/2020   Eastern         Tennessee              95.52%         79.59%       0.56%
10/28/2020   Eastern         Western New York       98.60%         39.29%       0.74%
10/28/2020   Eastern         Western                98.45%         97.79%      12.50%
10/28/2020   Great Lakes     Central Illinois       96.08%         15.84%      51.00%
10/28/2020   Great Lakes     Chicago                96.04%         88.89%      17.88%
10/28/2020   Great Lakes     Detroit                84.24%         58.33%      99.92%
10/28/2020   Great Lakes     Gateway                95.89%         74.22%      20.15%
10/28/2020   Great Lakes     Greater Indiana        90.64%         81.32%      77.96%
10/28/2020   Great Lakes     Greater Michigan       95.87%          2.14%      10.58%
10/28/2020   Great Lakes     Lakeland               94.03%         45.33%      40.01%
10/28/2020   Northeast       Albany                 98.34%         71.43%       9.47%
10/28/2020   Northeast       Caribbean              99.51%                      0.00%
10/28/2020   Northeast       Connecticut Valley     98.23%         61.11%      64.14%
10/28/2020   Northeast       Greater Boston         97.79%         36.23%      41.86%
10/28/2020   Northeast       Long Island            99.02%        100.00%      50.00%
10/28/2020   Northeast       New York               97.55%         98.04%      41.79%
10/28/2020   Northeast       Northern New           87.46%         12.28%       5.70%
10/28/2020   Northeast       Northern New Jersey    97.33%         99.29%       1.01%
10/28/2020   Northeast       Triboro                88.84%         92.73%       9.52%
10/28/2020   Northeast       Westchester            98.02%         36.67%       9.83%
10/28/2020   Pacific         Bay-Valley             99.10%         83.33%      96.21%
10/28/2020   Pacific         Honolulu               98.57%         89.47%      81.48%
10/28/2020   Pacific         Los Angeles            98.76%         21.79%      14.98%
10/28/2020   Pacific         Sacramento             99.32%         82.35%      19.63%
10/28/2020   Pacific         San Diego              99.25%         99.67%      66.07%
10/28/2020   Pacific         San Francisco          98.85%         86.67%      94.00%
10/28/2020   Pacific         Santa Ana              99.53%         97.47%      69.60%
             Case 1:20-cv-02405-EGS Document 43-3 Filed 10/29/20 Page 7 of 7


10/28/2020   Pacific     Sierra Coastal           98.73%           84.93%      56.39%
10/28/2020   Southern    Alabama                  86.97%           31.43%       7.56%
10/28/2020   Southern    Arkansas                 95.94%           50.00%      50.00%
10/28/2020   Southern    Dallas                   95.50%           17.81%      37.18%
10/28/2020   Southern    Ft. Worth                94.24%           22.86%      15.38%
10/28/2020   Southern    Gulf Atlantic            94.97%           18.98%      88.19%
10/28/2020   Southern    Houston                  95.44%           50.00%      26.32%
10/28/2020   Southern    Louisiana                88.11%          100.00%      23.68%
10/28/2020   Southern    Mississippi              94.27%           66.67%       6.35%
10/28/2020   Southern    Oklahoma                 87.16%           81.82%      37.50%
10/28/2020   Southern    Rio Grande               93.46%           13.84%      19.48%
10/28/2020   Southern    South Florida            95.47%           35.71%      95.64%
10/28/2020   Southern    Suncoast                 96.62%           92.42%      78.26%
10/28/2020   Western     Alaska                   94.81%           87.50%      98.86%
10/28/2020   Western     Arizona                  98.04%           90.27%       3.64%
10/28/2020   Western     Central Plains           96.66%           60.61%      56.95%
10/28/2020   Western     Colorado/Wyoming         81.66%            3.30%       8.16%
10/28/2020   Western     Dakotas                  96.71%           26.92%      50.00%
10/28/2020   Western     Hawkeye                  98.41%           80.95%       0.18%
10/28/2020   Western     Mid-Americas             95.67%           76.60%      14.31%
10/28/2020   Western     Nevada Sierra            98.04%           33.62%      38.46%
10/28/2020   Western     Northland                97.07%            5.49%      36.77%
10/28/2020   Western     Portland                 98.16%           72.46%      64.30%
10/28/2020   Western     Salt Lake City           98.10%           97.08%      70.37%
10/28/2020   Western     Seattle                  98.16%            7.69%      47.73%
